Exhibit 10.3

 

[image_002.jpg]

 

July 29, 2016

 

 

Russ Cofano

 

Re: Offer of Employment at eXp World Holdings, Inc.; eXp Realty

 

Dear Russ:

 

We are very pleased to invite you to join eXp World Holdings, Inc. (the
“Company” or “eXp”) in the role of Chief Strategy Officer and General Counsel.

 

Duties and Responsibilities

 

Your initial assignment will be as Chief Strategy Officer and General Counsel,
as more fully described at EXHIBIT A attached hereto and incorporated herein by
reference, and reporting to me in my role as Chief Executive Officer. You will
also be a member of our Executive Team. This offer is for a full time position
with a start date of July 29, 2016.

 

Salary

 

Your initial annual base salary will be $175,000 for full-time employment,
payable in accordance with the Company’s customary payroll practice. There will
be an additional $25,000 per year in cash compensation based on achieving
specific measurable milestones to be determined within the first 90 days of
employment by me as CEO in consultation with you (“Measurable Milestones”).
Salary is subject to periodic review and adjustment by the Company’s management.

 

Vacation and Holidays

 

You will accrue vacation at the rate of three (3) weeks per year. You also will
be entitled to take all paid holidays under the Company’s then-current schedule.

 

Stock Compensation

 

You will also receive a stock grant of 96,000 restricted shares in restricted
stock grants to be vested 1/16th upon the completion of each three-month period
of employment with the Company commencing at the start date, such that the
entire stock award shall be fully vested after four years of continuous
employment. There will be an additional 32,000 as part of the stock grant that
will be earned upon achievement of the Measurable Milestones.

 



Stock Options

 

The Board of Directors will grant you a stock option to purchase 500,000 shares
of the Company’s Common Stock under the Company’s 2015 Equity Incentive Plan
(“Plan”). There will be an additional 150,000 options as part of the grant that
will be earned upon achievement of the Measurable Milestones. Unless otherwise
stated below terms regarding this grant will coincide with the Plan. The Board
of Directors has approved the grant of the award with the following terms:

 

The exercise price for this option will be based on the fair value of the
Company’s stock as of the date the Board approved the option grant, Thursday,
July 28, 2016.

 

Following your formal written acceptance of the stock option award, the option
will become vested according to the following schedule:

 

·1/16th of the option shares (6.25% of the total option grant) will vest each
quarterly commencing from the start date, such that the entire option would be
vested after four years of continuous employment.

 

All of the shares underlying the options issued to you will be restricted from
transfer until such time as they are registered or an applicable exemption from
registration is available.

 

 

 



 1 

 

 

Expense Reimbursement

 

The Company will reimburse you for all reasonable travel expenses that you incur
in accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

Other Benefits

 

The Company will allow you to participate with any benefits that, from time to
time in its sole discretion, will provide. Though other formal benefits are not
currently in place, the Executive Team is consistently considering putting in
place additional benefits for its employees, such as a potential 401(k) plan,
health insurances (medical, dental, and vision) or severance agreements. If and
or when approved by the executive team you will be eligible to participate.

 

Confidential Information

 

In an effort for the Company to safeguard its proprietary and confidential
information, we may ask you to sign a confidentiality agreement. We also wish to
impress upon you that the Company does not want to receive the confidential or
proprietary information of others, and will support you in respecting your
lawful obligations to prior employers.

 

At-Will Employment

 

While we look forward to a long and mutually beneficial relationship, should you
decide to accept the offer you will be an “at-will” employee of the Company.
This means that either you or the Company may terminate the employment
relationship with or without cause at any time. Participation in any stock
option, benefit or incentive program does not assure continuing employment for
any particular period of time.

 



Authorization to Work

 

Federal government regulations require that all prospective employees present
documentation of their identity and demonstrate that they are authorized to work
in the United States.

 

Noncompetition

 

You agree that, during your employment with eXp you will not engage in, or have
any direct or indirect interest in any person, firm, corporation or business
(whether as an employee, officer, director, agent, security holder, creditor,
consultant, partner or otherwise) that is competitive with the business of eXp.

 

You also agree that for 3 years following the date on which you are no longer
employed by the Company, you will not, and will cause its respective affiliates
not to, directly or indirectly, hire or otherwise use or solicit any customer,
client, account, employee, agent, consultant or representative of the Company or
encourage any such party to terminate or diminish its relationship with Company.

 

Complete Offer and Agreement

 

This letter contains our complete understanding and agreement regarding the
terms of your employment by the Company.

 

There are no other, different or prior agreements or understandings on this or
related subjects. Changes to the terms of your employment can be made only in a
writing signed by you and an authorized executive of the Company.

 

 

 



 2 

 

 

Start Date; Acceptance of Offer

 

We hope that you will accept this offer promptly, and begin your fulltime
employment at eXp Realty International Corporation by July 29, 2016.

 

As we have discussed, Russ, our team was impressed by your accomplishments and
potential, and we are enthusiastic at the prospect of you joining us. I look
forward to your early acceptance of this offer, and to your contributions to the
growth and success of eXp World Holdings, Inc.

 

Sincerely,

 

 

 

/s/ Glenn Sanford          

Glenn Sanford

Chief Executive Officer

 

 

 

 

Accepted:    7-29-16     

/s/ Russell Cofano           

Russ Cofano



Date



 



 

 

 



 3 

 

 

EXHIBIT A

Position Description – Chief Strategy Officer and General Counsel

 

Overview

 

Reporting to and partnering with the CEO of EXP World Holdings, Inc., the Chief
Strategy Officer and General Counsel (CSO/GC) works closely with the Senior
Leadership Team and the Board of Directors to formalize the company’s
strategicplanning processes, leading the development of the strategy,
translating it for people across functions and business units, driving
organizational change and establishing greater transparency and accountability
for those people carrying out the company’s strategy. In addition, the CSO/GC is
responsible for assessing whether strategic initiatives, at all levels of the
organization, are in line with the company’s standards and objectives. The
CSO/GC is also responsible for the providing strategic human resources
leadership to the Company and its subsidiaries and driving the growth strategy
through empowering human capital. Finally, the CSO/GC acts as the chief legal
officer of the Company and its subsidiaries and is accountable for the company's
legal and compliance function and supports and manages all legal and related
matters that arise within the business and operations of the Company and its
subsidiaries.

 

Specific Responsibilities


 

Strategy

 

·                  Manages the development and refining of the vision, mission
and strategy for the Company, and contributes to the overall process of
management and corporate decision making to ensure the organization maximizes
its short, medium and long term performance goals.

·                  Facilitates the execution of the strategy by providing
guidance, expertise and advice to and working collaboratively with the other
Senior Leadership Team members to ensure alignment of the same with the vision
and mission of the Company.

·                  Creates actionable goals that make it possible to turn the
vision into tangible results, ensures that appropriate metrics are in place to
measure performance and progress towards those goals and ensures that actions
are completed at various levels to achieve desired results.

·                  Clarifies the Company’s strategy for every business unit and
function, ensuring that all employees understand the details of the strategic
plan and how their work connects to corporate goals.

·                  Assesses the company's many different projects from the
products down to the daily administrative activities to ensure they align with
the Company's goals.

·                  Acts as a key advisor to CEO on critical changes in the
competitive landscape and the external business environment.

·                  Engages external business and industry experts to learn and
influence business

strategies, constantly remaining alert and forwardthinking about opportunities
and risks in the industry.

·                  Directs the development and oversees the implementation of
corporate policies covering all areas of the business in furtherance of the
Company’s strategy.

·                  Directs the development of the mid and long term business
plan including aspects such as technology planning, operational excellence,
organizational issues analysis and investment optimization, ensuring consistency
and integration with objectives and plans for each function.

·                  Identifies and studies new business opportunities relevant
for the business, assess their feasibility and attractiveness.

·                  Develops new business opportunities by leveraging contacts,
pursuing new product development, and improving project efficiency.

·                  Manages the study of all business development proposals and
business cases to endorse the proposals for alignment with the overall corporate
strategy.

 

People

 

·                  Leads Human Resources (HR) and Learning and Development (LD)
initiatives including employment, employee relations, compensation, training and
development, benefits administration and talent planning.

·                  Ensures consistent benefits administration, evaluate vendors,
negotiate plans and strategies.

·                  Oversees company compensation policies, related regulations,
and establish competitive pay scales.

·                  Enhances and/or develops, implements and enforces HR policies
and procedures of the Company designed to improve the overall operations and
effectiveness of the Company.

·                  Works closely with the Senior Leadership Team to improve
employee work relationships, engagement, retention and performance.

·                  Resolves major and highly sensitive employee relations
problems.

·                  Maintains knowledge of HR policies, programs, laws and
issues.

·                  Supervises and/or investigates complaints, grievances,
alleged harassment, theft, etc.

 

 

 



 4 

 



 

Legal

 

·          Provides legal counsel and representation to the Company,
contributing to the Company’s values, vision, mission and goals with respect to
legal implications of major decisions, strategies and transactions.

·          Directs the development and implementation of the overall risk
management systems for the Company and the interests of all Company stakeholders
by identifying and mitigating risks to the achievement of the business
objectives.

·          Drives and promotes compliance with applicable laws and regulations
relating to public company compliance, brokerage operations, employment
relationships, intellectual property rights and obligations, and other matters
of significance to the Company.

·          Provides a strategic-minded legal approach utilizing legal
capabilities to maximize the business opportunities while applying sound risk
management practices.

·          Serves as key adviser to the CEO and the Board of Directors on issues
of governance, risk management, growth, policy implementation, internal and
external communications relating to sensitive matters, strategic planning and
execution.

·          Reviews major contracts in conjunction with the concerned department
to ensure completeness in line with the agreed terms and conditions.

·          Develops standard forms for use in all brokerage operations.

·          Responsible for the maintenance of all corporate records including
all material contracts and other legal obligations.

·          Selects and manages all outside counsel relationships with approval
from the Board of Directors and/or CEO.

 



Affiliated Services

 

lDevelop and oversee the Plan with the CEO and the Board around Affiliated
Services

¡  Mortgage

¡  Title

¡  Escrow

¡  Home Warranty

¡  Etc.

lDevelop KPI’s around Affiliated Services to be able to recognize if the various
Affiliated Service providers are operating at efficiency. lOversee First Cloud
Mortgage, Inc. and provide direction for FCM as it grows or makes other
strategic decisions relative to its current state.

 

Brokerage Compliance

 

lAudit Current Broker Compliance Infrastructure lDevelop a scalable Broker
Compliance Infrastructure

¡  Benchmark Compliance Broker Income

lIn conjunction with the Exec and Management team implement plan to transition
existing compliance brokers to new compliance plan.

 

Enterprise App Guidance

 

lReview current App State lLook for Gaps in the current design of the App
relative to brokerage best practices lLook for efficient places to integrate
with other Apps that agents, brokers, staff or executives might want or need
lWork with Product Owner to give guidance on product roadmap

 

Portal Strategy

 

lHelp the company evaluate and choose the right long term Portal Strategy and to
evaluate build vs buy options.

 

 

 

 

 

 

 

 

 

 



 5 

